Citation Nr: 0023928	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to accrued benefits based on a claim of 
entitlement to service connection for a heart condition, to 
include cor pulmonale, as secondary to bronchial asthma, that 
was pending at the time of the veteran's death.

2.  Entitlement to accrued benefits based on a claim of 
entitlement to a total disability evaluation due to 
individual unemployability resulting from service connected 
disabilities, that was pending at the time of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  The appellant is the widow of the veteran.  He died on 
December 4, 1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1994 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  A heart disability is not shown in service.

3.  There is competent medical evidence linking the veteran's 
coronary artery disease to his service connected pulmonary 
disorder.

4.  The preponderance of the evidence does not show that the 
veteran had cor pulmonale secondary to a service connected 
pulmonary disorder.

5.  The evidence shows that the veteran was precluded from 
securing or following a substantially gainful occupation by 
reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A claim for service connection for a heart disability, 
for the purpose of accrued benefits, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  For the purpose of accrued benefits, the veteran's heart 
disability was not shown to have incurred in or been 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303, 3.304, 3.306, 3.1000 (1999).

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits, are met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. §§  3.340, 3.341, 3.1000, 
Part 4, § 4.71a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents. See 38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999).

The appellant's claims for accrued benefits are based on the 
veteran's claims for entitlement to service connection for a 
heart condition and for a total disability rating due to 
individual unemployability resulting from service connected 
disability, which were pending at the time of the his death.  
Before final action on the veteran's appeal could be 
completed, he died in December 1993.  The appellant 
subsequently filed a claim for accrued benefits with respect 
to the claims pending at the time of the veteran's death.

At a May 2000 hearing before the undersigned Board Member, 
the appellant expressed her belief that she should be granted 
accrued benefits based on the veteran's claims that were 
pending at the time of his death.  

I.  Service Connection for a Heart Disability, 
to Include as Secondary to Service Connected Bronchial Asthma

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1999).  In order to establish a "well grounded" claim for 
service connection for a particular disability, the claimant 
needs to provide evidence relevant to the requirements for 
service connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The appellant contends that the veteran a heart disability 
that resulted from his service connected pulmonary 
disability.  After a review of the evidence, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, the 
appellant has presented a claim that is plausible. 

In the present case, service connection has been established 
for a pulmonary disability to include bronchial asthma.  In 
support of this claim, the veteran submitted statements from 
Dr. Ellis F. Porch dated in October 1987, February 1991, and 
July 1991.  Dr. Porch stated that the veteran developed cor 
pulmonale secondary to the excessive load on his heart caused 
by his lung disease.  

The United States Court of Appeals for Veterans Claims 
(Court) had held that evidentiary assertions must be accepted 
as true for the purpose of determining whether a claim is 
well grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the claim.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  The Board finds that Dr. Porch's 
statements are sufficient to provide a nexus between a heart 
disability and the veteran's active service as required under 
Caluza.  Therefore, as there is competent evidence that the 
veteran's has cor pulmonale secondary to a service connected 
pulmonary disability, to include bronchial asthma, the Board 
finds that the appellant has satisfied the requirement of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  

It is now incumbent upon VA to consider this claim on the 
merits.  In adjudication of a well-grounded claim, the Board 
must assess the credibility, and therefore the probative 
value of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).   In the determination of 
the probative weight of the evidence presented as a whole, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of a issue material to 
the determination of the matter," the claimant shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  
This is known as the "benefit of the doubt" or the 
"equipoise" doctrine and is only applicable when there 
exists a balance, or an approximate balance of positive and 
negative evidence "in favor of" and "against" the claim.  
Accordingly, a claim may be denied only if the preponderance 
of the evidence is clearly against the veteran's claims.  In 
this circumstance, the equipoise doctrine is not applicable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1999).  In order to establish secondary service 
connection, the claimed disability must be proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (1999).

An October 1979 private radiological report indicates that 
the veteran had a normal heart size.  Similarly, an October 
1979 private examination report indicates that his heart had 
a normal sinus rhythm with sinus tachycardia.  The examiner 
found no evidence of cardiomegaly.  A December 1980 VA 
examination report indicates that a chest x-ray revealed a 
normal heart with a history of ischemic heart disease and 
pulmonary embolus.  Cardiovascular examination revealed 
normal S1 and S2 with no murmurs, gallops or rubs.  The 
doctor examiner opined that the veteran's heart disability 
did not result from his active military service.  

A February 1981 private medical statement from Dr. Ellis F. 
Porch indicates that even though pulmonary function tests did 
not show severe disease, "clinically, the veteran does have 
a severe heart and lung problem."  

In February 1985, the veteran was afforded a private 
examination in conjunction a claim for a medical retirement.  
The examination report indicates that, while sinus 
tachycardia was noted, his PMI was not displaced.  The 
veteran's first and second heart sounds were normal with no 
gallop.  Pertinent diagnoses included chronic obstructive 
pulmonary disease; history of bronchial asthma with recurrent 
wheezing; ischemic heart disease with recurrent chest pains; 
and hypertension were rendered.  

A January 1986 radiographic report from the Arab Hospital in 
Arab, Alabama, shows that x-ray evidence revealed a normal 
heart size and configuration with a normal mediastinal 
silhouette and no infiltrates or consolidations and no 
evidence of pleural effusion.  An impression of a negative 
chest x-ray was rendered. 

In October 1986, the veteran was admitted to the Arab 
Hospital with complaints of chest pain radiating into his 
left jaw.  Hospital records indicate that his x-ray 
examination of the chest was negative.  Diagnoses of 
arteriosclerotic heart disease with angina and ischemia; 
hypertension; arthritis; and duodenal ulcer disease were 
rendered.  

In June 1986, the veteran was admitted to the Arab Hospital 
with severe chest pain. X-ray evidence revealed a normal 
heart size and configuration with a normal mediastinal 
silhouette and no infiltrates or consolidations and no 
evidence of pleural effusion.  An impression of a negative 
chest x-ray is rendered.  The discharge summary identifies 
diagnoses of arteriosclerotic heart disease with unstable 
angina and chronic obstructive pulmonary disease. 

An April 1987 statement from Dr. Porch indicates that the 
veteran has severe chronic obstructive pulmonary disease and 
that the veteran developed hypertension and has been in 
congestive failure as secondary to his pulmonary disease.  
Dr. Porch opined that the veteran was totally and permanently 
disabled from work.  

A May 1987 statement from Dr. Boggess indicates that the 
veteran had an "apparent history" of cor pulmonale and 
remained totally and permanently disabled for gainful 
employment.  

A July 1987 statement from Dr. J. D. Turner, a private 
physician, indicates that the veteran had single vessel 
coronary disease involving the left anterior descending 
coronary artery.  He underwent a left heart catheterization 
with coronary angiograms.  

In an October 1987 statement, Dr. Porch stated that the 
veteran had cor pulmonale secondary to the excessive load on 
his heart caused by the severity of his lung disease.

An October 1987 the veteran was admitted to Arab Hospital 
with complaints of chest pain.  Cardiovascular examination 
revealed no murmurs of gallops and no arrhythmias.  A chest 
x-ray report from the Arab Hospital indicates that the 
veteran's heart was of normal size and configuration with a 
normal mediastinal silhouette.  An impression of a negative 
examination was rendered.  A diagnosis of arteriosclerotic 
cardiovascular disease with unstable angina is noted.  

In July 1988, the veteran was hospitalized with complaints of 
chest pain at the Huntsville Hospital in Huntsville, Alabama.  
Physical examination revealed an unremarkable cardiac 
examination.  An EKG revealed S-T segment elevation in leads 
V-V1 with Q waves in the leads representative of a prior 
anterior infarction.  A discharge diagnosis of unstable 
angina pectoris was rendered.  

In June 1990, the veteran was afforded a VA examination.  The 
examination report indicates that he had a regular heart rate 
and rhythm without murmur, gallop, or rub.  Diagnoses 
included chronic sinusitis; bronchial asthma and COPD with 
severe disability; bilateral frostbite of the feet; and 
coronary artery disease.

In August 1991, the veteran was afforded a VA pulmonary 
examination.  The examination report indicates that he 
veteran had a regular heart rate and rhythm.  X-ray 
examination revealed a normal heart size.  A September 1991 
VA echocardiograph revealed that the veteran had normal left 
ventricular mass with normal size and function as well as a 
normal right ventricular size.  

In December 1991, the veteran was admitted to the Huntsville 
Hospital for a left heart catheterization with coronary and 
left ventricular angiography.  The discharge summary 
indicates that during the course of hospitalization no 
elevation of right heart pressures was noted.  The left 
anterior descending artery collateralized from the right, 
with some degree of moderate sized septal perforation 
disease. 

In September 1992, the veteran was admitted to the Huntsville 
Hospital with complaints of shortness of breath and mild 
upper substernal chest discomfort.  His cardiac enzymes were 
negative times two.  EKG revealed an old anterior scar and no 
acute change.  He underwent a Thallium stress test which was 
noted to be negative clinically and elective for ischemia.  A 
radiological report indicates that his heart size was normal; 
an impression of no acute cardiopulmonary findings is noted.  
Discharge diagnoses of know severe single vessel coronary 
disease, status post anterior MI; COPD; and history of ETOH 
abuse were rendered.  

In February 1993, the veteran was afforded a VA disease of 
the heart examination.  The examiner indicated that he had 
reviewed the veteran's claims folder prior to the 
examination.  The report indicates that he veteran had a 
regular tachycardia with a heart rate of 112 per minute.  
This tachycardia was attributed to the veteran's Theophylline 
and to his inhalant taking for his breathing difficulties.  
The examiner noted the letters from Dr. Porch indicating 
diagnoses of COPD and cor pulmonale; however, the VA examiner 
found no evidence by diagnostic studies of cor pulmonale or 
elevated right ventricular pressures.  Diagnoses of coronary 
artery disease and COPD with chronic bronchitis and emphysema 
secondary to cigarette smoking were rendered.

After a review of the evidence of the evidence, the Board 
finds that the preponderance of the evidence is against the 
appellant's contentions.  Accordingly, the claim fails.  

The Board finds that service connection on a direct basis is 
not warranted.  While the veteran has various diagnoses of a 
heart disability to include coronary artery disease, 
arteriosclerotic heart disease, and cor pulmonale; however, 
the evidence does not show that the veteran had a heart 
disability during active military service.  Similarly, the 
appellant does not contend that the veteran's heart 
disability was incurred in active service.  Rather, the 
appellant has consistently contended that the veteran's heart 
disability was the result of a service connected pulmonary 
disorder.  

The Board notes that there is extensive clinical VA and 
private medical evidence of coronary artery disease, and 
arteriosclerotic heart disease, and treatment thereof.  
However, the evidence does not indicate that any health care 
professional has related the veteran's coronary artery 
disease or arteriosclerotic heart disease to his active 
military service on a direct basis or his service connected 
pulmonary disorder on a secondary basis.  The Board has noted 
that the appellant, on several occasions, has alleged that 
his medical doctors have told his that there was a direct 
causal relationship between his coronary artery disease or 
arteriosclerotic heart disease and his pulmonary 
disabilities; however, a review of the medical evidence does 
not show any clinical opinions relating a heart condition to 
a lung disability.  The Board notes that the veteran, while 
entirely competent to report his symptoms both current and 
past, had presented no clinical evidence or medical opinion 
that would establish a link between his coronary artery 
disease and his pulmonary disability.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current heart disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, the evidence shows that the veteran had 
experienced several myocardial infarctions; however, there is 
no clinical evidence to link these myocardial infarctions to 
his pulmonary disability.

While no health care profession has linked the veteran's 
coronary artery disease, and arteriosclerotic heart disease 
to active service, the Board notes that Dr. Porch has opined 
that the veteran has cor pulmonale that was attributable to 
his pulmonary disorder.  However, the clinical evidence shows 
that the veteran has a normal heart size as well as right 
ventricular function.  The evidence does not show that Dr. 
Porch reviewed the veteran's service medical records or any 
other related documents which would have enabled him to form 
an opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).  Moreover, he did not refer to any radiographic 
or other diagnostic studies which supported his impression of 
cor pulmonale.  While the evidence does not show that Dr. 
Porch reviewed the veteran's medical record or claim folder, 
the 1993 VA examination report indicates that the VA examiner 
did review the veteran's claims folder to include Dr. Porch's 
statements.  After this review of the claims folder and a 
contemporaneous examination of the veteran, the VA examiner 
found that there was no evidence by diagnostic studies of cor 
pulmonale or even any elevated right ventricular pressures.  

In weighing the evidence, the Board finds that the 1993 VA 
examination is most probative to the issue at hand.  While 
Dr. Porch had treated the veteran clinically for several 
years, the evidence does not show that he reviewed the entire 
claims folder or the veteran's entire documented medical 
records in formulating his opinion.  On the other hand, the 
VA examiner had the benefit of reviewing the veteran's claims 
folder.  As set forth above, in light of the lack of any 
radiographic evidence of right ventricular enlargement or an 
elevated right ventricular pressure along with the thorough 
review of the VA examiner, the Board finds Dr. Porch's 
statement to be unpersuasive.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  See Prejean v. West, 13 Vet. App. 444 
(2000).  

The Board has also considered the May 1987 statement in which 
Dr. Boggess stated that the veteran "has apparent history of 
cor pulmonale."  Evidence simply recorded by a medical 
examiner, unenhanced by any additional medical comment does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8Vet. App. 406, 409 (1995).  Accordingly, this 
recitation of history does not is not very probative.

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the veteran's heart disability was not caused by an in- 
service disease or injury, nor was his heart disability 
related to a service connected pulmonary disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a heart disability, to include cor pulmonale, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between the veteran's heart disability and his service 
connected pulmonary disability.  

II.  Accrued Benefits based on a Claim for TDIU

Initially, the Board finds that the claim for a total 
disability rating based upon individual unemployability due 
to service connected disabilities, for purposes of accrued 
benefits, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, a 
plausible claim has been presented.  The appellant has not 
alleged that there are any records of probative value that 
may be obtained which have not already been associated with 
the claims folder.  The Board accordingly finds that the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), has been satisfied.

The appellant contends that the veteran was unable to secure 
or follow a substantially gainful occupation by reason of his 
service-connected disabilities and that a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
is warranted.  After a review of the record, the Board finds 
that the appellant's contentions are supported by the 
evidence, and the claim is, therefore, granted.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16 
(1999).

The veteran's only service-connected disabilities are 
sinusitis, rated as 30 percent disabling, and bronchial 
asthma, rated as 30 percent disabling.  His combined service 
connected disability rating is 50 percent.  While sinusitis 
is correctly rated, after a review of the evidence, the Board 
finds that the level of severity of the veteran's bronchial 
asthma warrants a 60 percent disability rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran filed his claim for a total disability evaluation 
based on individual unemployability prior to his death in 
1993.  The criteria for evaluation of respiratory disorders 
were amended during the pendency of this appeal, effective 
October 7, 1996 See 61 Fed. Reg. 46,728 (September 5, 1996).  
Pursuant to the criteria in effect prior to October 7, 1996, 
the Schedule, provided for a 30 percent disability evaluation 
for severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A 50 percent 
disability evaluation was warranted for postoperative 
sinusitis following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.96, 
Diagnostic Code 6513 (1996).  Prior to October 7, 1996, a 30 
percent disability evaluation was warranted for moderate 
bronchial asthma with rather frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent evaluation was 
appropriate for severe bronchial asthma with frequent attacks 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; or 
preclusion of more than light manual labor.  38 C.F.R. 
§ 4.96, Diagnostic Code 6602 (1996).

At a VA examination in June 1990, the veteran complained of 
frequent headaches and postnasal drainage.  He also 
complained of shortness of breath almost all of the time and 
that he could not walk any distance without having some 
dyspnea.  On examination the veteran had mild tenderness 
especially over the maxillary sinuses bilaterally.  His lungs 
had diffuse inspiratory and expiratory wheezes, but were 
otherwise clear.  His heart had a regular rate and rhythm 
without murmur, gallop, or rub.  Pertinent diagnoses included 
chronic sinusitis, bronchial asthma and COPD with severe 
disability, and coronary artery disease.  Pulmonary 
functioning testing revealed a FEV 1 of 66 percent.  X-ray of 
the chest showed that his lungs appeared mildly hyperinflated 
with no acute pulmonary diseases noted.  X-ray of the sinuses 
showed slight mucoperiosteal thickening in the right 
maxillary antrum, and hypertrophy of the turbinates, more 
pronounced in the left. 

An August 1991 pulmonary examination revealed that the 
veteran had central rhonchi with minimal wheezing.  
Impressions of COPD, chronic bronchitis, and tobacco abuse 
are indicated.  Chest x-ray revealed clear lungs.  

The most recent VA examination of the veteran was conducted 
in February 1993.  The examination report indicates that 
pulmonary function studies showed a "marginally reduced 
value."  He had an FEV-1 of 52 percent of the predicted 
value with an FEV-1/FVC of 79 percent of the predicted 
values.  A diagnosis of moderate obstructive disease was 
given.  

As the evidence does not show postoperative sinusitis 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations, a rating in excess of 30 percent for 
sinusitis is not warranted.  However, the Board does find the 
veteran's bronchial asthma is more severe than the assigned 
30 percent disability evaluation. 

With respect to the disability evaluation for bronchial 
asthma, the Board finds that the evidence warrants a 60 
percent disability evaluation.  That is, the veteran 
experienced debilitating shortness of breath and he clearly 
was not capable of more than light manual labor, if that.  
Accordingly, a combined disability evaluation of 70 percent 
is warranted.  

Accordingly, his combined disability rating meets the minimum 
schedular requirement set forth in 38 C.F.R. § 4.16.  The 
Board notes that the evidence shows that the veteran was 
unemployable.  In statements of October 1979 and August 1980, 
Dr. A. G. Finlay, a private physician, indicates that the 
veteran is total disabled for gainful occupation because of 
chronic asthma, arteriosclerotic heart disease, residuals of 
a myocardial infarction, peripheral vascular disease, 
sinusitis, pulmonary emboli, and emphysema.  A February 1981 
statement from Dr. Porch indicates that the veteran was 
unable to work due to a "severe heart and lung problem."  
Similarly, in December 1983 and October 1984, Dr. Porch 
indicated that the veteran was unable to work due to chronic 
obstructive pulmonary disease, coronary artery disease, and 
emphysema.  In a December 1983 statement, Dr. John W. Boggess 
opined the veteran was unable to work because of 
symptomatology related to chronic obstructive pulmonary 
disease, coronary artery disease, peripheral vascular 
disease, and emphysema.  

A May 1987 statement from Dr. Boggess indicates that veteran 
had cor pulmonale and remained totally and permanently 
disabled for gainful employment.  A May 1989 statement from 
Dr. Porch indicates that the veteran has a history of 
arteriosclerotic heart disease with myocardial infarction, 
chronic obstructive pulmonary disease, and pulmonary emboli.  
Dr. Porch indicated that during the past 10 years, the 
veteran's shortness of breath and smothering from COPD has 
increased to the point that he became totally disabled from 
working.  An October 1989 statement from Dr. Boggess 
indicates that the veteran had a history of myocardial 
infarction, arteriosclerotic cardiovascular disease, chronic 
obstructive pulmonary disease, and pulmonary emboli.  Dr. 
Boggess opined that the veteran was totally and permanently 
disabled from any gainful employment.  In an October 1989 
statement, Dr. Robert Haden opined that the veteran was 
unable to work due to emphysema, hypertension, and heart 
trouble.  

A February 1991 letter from the Alabama Emergency Management 
Agency states that that the veteran retired in January 1985 
due to medical problems caused by chronic heart disease.  The 
cited disabilities included pulmonary disease, emphysema and 
coronary artery complications.

While the veteran's unemployability has been attributed to 
nonservice connected conditions in combination with his 
sinusitis and bronchial asthma, the evidence does not show to 
what extent his non-service connected disabilities impaired 
his ability to seek and maintain employment.  However, it is 
clear that the veteran's respiratory disabilities 
substantially contributed to his unemployability.  The Board 
notes that private as well as VA physicians have not been 
able to ascertain the percentage of unemployability related 
solely to his service connected disabilities.  Accordingly, 
giving the appellant the benefit of the doubt, the Board 
finds that the criteria for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are met, as the percentage criteria set forth in 38 C.F.R. § 
4.16 are met, and the evidence shows that the veteran's 
service connected respiratory disabilities significantly 
contributed to his unemployability.  In rendering this 
finding, the Board notes that in his May 1989 letter Dr. 
Porch appears to relate the veteran's unemployability solely 
to the veteran's pulmonary disability. 

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are met, and the appellant's 
claim therefor is granted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.16 (1999).


ORDER

Accrued benefits based on a claim of entitlement to service 
connection for a heart condition, to include cor pulmonale, 
as secondary to bronchial asthma, that was pending at the 
time of the veteran's death, are denied.  Accrued benefits 
based on a claim of entitlement to a total disability 
evaluation due to individual unemployability resulting from 
service connected disabilities that was pending at the time 
of the veteran's death are granted.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

 

